UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

TAWANNA R. WYATT,
as Administrator of the Estate of India T. Cummings,                    DECISION
                                                                          and
                                    Plaintiff,                           ORDER
       v.
                                                                      19-CV-159W(F)
KOZLOWSKI, Erie County Sheriff Sergeant, et al.,

                           Defendants.
____________________________________

APPEARANCES:                 VANDETTE PENBERTHY LLP
                             Attorneys for Plaintiff
                             JAMES M. VANDETTE, of Counsel
                             227 Niagara Street
                             Buffalo, New York 14201

                             MATTHEW A. ALBERT ESQ.
                             Attorney for Plaintiff
                             254 Richmond Avenue
                             Buffalo, New York 14222

                             MICHAEL A. SIRAGUSA
                             ERIE COUNTY ATTORNEY
                             Attorney for Defendants
                             MICHELLE M. PARKER,
                             First Assistant County Attorney
                             95 Franklin Street, 16th Floor
                             Buffalo, New York 14202


       In this § 1983 action Plaintiff alleges violations of Plaintiff’s decedent’s

Fourteenth Amendment right to adequate medical care while a pretrial detainee in

Defendants’ custody at the Erie County Holding Center (“Holding Center”). Defendants

move, pursuant to Fed.R.Civ.P. 45(d)(3)(A)(ii), (iv) (“Rule 45(d)(3)(A)”), by papers filed

June 25, 2019 (Dkt. 35) to quash Plaintiff’s subpoena duces tecum served on a non-

party, the New York Commission of Correction (“the Commission”) pursuant to

                                                 1
Fed.R.Civ.P. 45(a)(1)(D) (“Rule 45(a)(1)(D)”).1 Specifically, Plaintiff seeks an

unredacted copy of the Commission’s Final Report dated June 26, 2018 (Dkt. 39-1)

(“the Report”) to the circumstances of one India T. Cummings (“Cummings”), Plaintiff’s

decedent, who expired on February 21, 2016, of acute renal failure and cardiac arrest

episode during her treatment at a local hospital following Cummings’ cardiac arrest

while in custody at the Holding Center between February 1, 2016 and February 17,

2016, on state charges. Plaintiff has obtained a copy of a redacted version of the

Report through a Freedom of Information Law request. Plaintiff claims Cummings’

death resulted from Defendants’ deliberate indifference to Cummings’ medical needs,

including psychiatric issues, which should have been apparent to Defendants based on

Cumming’s several instances of serious misbehavior while in Defendants’ custody, an

allegation which the Commission found to be the case in its Report, filed in redacted

form by Plaintiff as an exhibit in opposition to Defendants’ motion, see Dkt. 39-1 at ¶¶

11-12, 24-25, 26, 50, 54, 59, and as evidenced, according to the Commission, by

Cummings’ psychological decomposition constituting florid psychosis, Dkt. 39-1 at 3,

developing a thrombosis resulting from failure to properly treat Cummings’ broken arm

immediately following her admission to the Holding Center, and eventual renal failure,

Dkt. 39-1 at ¶ 64, to which Holding Center staff, the identities of whom were redacted in

the exhibit, failed to properly respond constituting, in the Commission’s opinion, gross

negligence. Id.


1
  The New York State Commission of Correction is a state agency with authority to inspect correctional
facilities within New York State with respect to, inter alia, the health and safety of inmates, N.Y. Corr. Law
§§ 43, 45, promulgate rules and regulations regarding, as applicable, minimum standards of such
facilities for the care of inmates, N.Y. Corr. Law § 45[6], and make reports to the Governor. N.Y. Corr.
Law § 45[12]. The statute also provides that within the Commission, there is a Correction Medical Review
Board (“Review Board”), N.Y. Corr. Law § 43[1], having authority to investigate the “cause and
circumstances of the death of any inmate of a corrections facility.” N.Y. Corr. Law § 47[1](a).

                                                      2
         In support of Defendants’ motion, Defendants contend (i) Plaintiff’s subpoena

requests production of irrelevant information, particularly Cummings’ mental health data

which Defendants urge is not relevant to Plaintiff’s claims in this action against

Defendants, based on a failure to provide medical assistance, all of whom are security

officers at the Holding Center,2 (ii) that the Commission has authority to limit by

redaction access to the contents of the Report, specifically any portion thereof

containing information which “if disclosed would constitute an unwarranted invasion of

personal privacy,” as permitted under N.Y. Pub. Officers Law § 87[2](b), (iii) Plaintiff’s

subpoena is overly broad as requiring production of not only the Commission’s

unredacted Report but as well as copies of all “documentation” referenced in the

Report, and (iv) that the redacted copy of the Report obtained by Plaintiff includes, is

based in part on information provided to the Commission by an Erie County Assistant

County Attorney (“County Attorney”) in response to the Commission’s proposed findings

in an Interim Report which information Defendants maintain constitutes attorney-work

product protected under Fed.R.Civ.P. 26(b)(3) (A)(“Rule 26(b)(3)(A)”), and which could

be disclosed to Plaintiff if Plaintiff’s subpoena were to be enforced without regard to

satisfying the requirement of Rule 26(b)(3)(A) necessary to permit disclosure. Dkt. 35-1

at 2.3

         Plaintiff opposes Defendants’ motion on several grounds including that (1)

Defendants lack standing to bring a motion to quash pursuant to Rule 45(d)(3), (2) the


2
  Plaintiff has a related action against Holding Center medical and mental health professionals in this
court indexed as 17-CV-446WKS, and against the City of Lackawanna and Lackawanna police officers
who arrested Cummings in State Supreme Court. As such, Defendants contend Plaintiff’s subpoena
seeks information to bolster Plaintiff’s claim in the related case in this court and therefore constitutes an
improper “fishing expedition.” Dkt. 35-2 at 6.
3
  The parties do not include a copy of Plaintiff’s subpoena; however, Plaintiff does not dispute
Defendants’ description of what the subpoena requests.

                                                       3
Commission has not objected to Plaintiff’s subpoena is seeking irrelevant information or

o burdensome, and (3) even assuming the County Attorney provided to the Commission

material protectable under Rule 26(b)(3)(A), which was included in the Report or

constitutes underlying “documentation referenced” in the Report, see Dkt. 35-2 at 6, the

County waived work-product protection by voluntarily providing such material to the

Commission as it requested. Dkt. 39 ¶¶ 4, 6, 9-10.4

         Fed.R.Civ.P. 45 authorizes parties to litigation to obtain discovery including

document production from non-parties by the issuance of subpoenas served in

accordance with the requirements of the rule. Baicker-McKee, Janssen, Corr, FEDERAL

CIVIL RULES HANDBOOK (2019 Thomson-Reuters) at 995. A subpoena requesting

production of documents must be served by a party to the underlying litigation.

Fed.R.Civ.P. 45(a)(4). The non-party recipient may serve objections to the subpoena

prior to the date for production or within 14 days of receipt. Fed.R.Civ.P. 45(d)(2)(B).

Undue burdensomeness may be raised as an objection only by the non-party recipient.

Baicker-McKee, Janssen, Corr, FEDERAL CIVIL RULES HANDBOOK (2019 Thomson-

Reuters) at 1003 (“Only the subpoena recipient has standing to file a motion to quash

based on undue burden – other parties do not.” (citing Colonial Funding Network, Inc. v.

Genuine Builders, Inc., 326 F.R.D. 206, 212 (D.S.D. 2018)); see also In re Subpoena to

Loeb & Loeb LLP, 2019 WL 2428704, at *4 (S.D.N.Y. June 11, 2019) (“Under Rule

45(d), the subpoena recipient may move to quash or modify the subpoena if it ‘. . .

subjects a person to undue burden.’” (quoting Fed.R.Civ.P. 45(d)(3)(A)(iv))). The

relevance of the requested documents is not the “controlling factor” in assessing



4
    The circumstances of such request have not been provided to the court.

                                                    4
whether the subpoena imposes an undue burden. See Aristocrat Leisure Ltd. v.

Deutsche Bank Trust Co. Ams., 262 F.R.D. 293 293, 300 (S.D.N.Y. 2009) (failure of

subpoenaed bondholders to demonstrate burdensomeness based on asserted lack of

relevancy defeated bondholder’s motion to quash). See Dkt. 39-2 at 1 (Letter to the

court dated June 25, 2019, enclosing copy of unredacted Report and underlying

documents requested by Plaintiff’s subpoena in a CD, and expressing no objections to

the subpoena upon the court’s decision to release the Report and records in

accordance with N.Y. Mental Hygiene Law § 33.13(c)[1]) (“§ 33.13(c)[1]”) (“the

Commission’s June 25, 2019 Letter”).

      Here, the Commission acknowledged receipt of Plaintiff’s subpoena and has not

filed a timely objection. See Dkt. 39-2 at 1. Indeed, the Commission has not made any

objection based on burdensomeness, lack of relevance, or otherwise, to complying with

the subpoena subject to a judicial finding that production should be made as authorized

by § 33.13(c)[1], an issue which the court has thus far declined to address. Defendants’

caselaw cited to support Defendants’ standing to object on the basis of relevancy, Dkt.

42-1, is inapposite as those decisions were limited to whether the party had asserted a

personal privilege, not a lack of relevancy. See, e.g., Cole v. City of New York, 2011

WL 2899233, at *2 (S.D.N.Y. July 1, 2011) (denying motion to quash where movant

asserted lack of relevancy and failed to show existence of privilege personal to movant).

Defendants assert that the court returned the proffered CD to the Commission thereby

mooting Plaintiff’s reliance on the absence of an objection by the Commission ignores

that the court returned the CD because it believed it may lack authority to render a




                                            5
determination required by § 33.13(c)[1].5 Defendants therefore lack standing to quash

Plaintiff’s subpoena on these grounds, and the court turns to Defendants’ assertion that

compliance with the subpoena will violate Defendants’ right to work-product protection.

        Non-parties may attempt to quash a Rule 45 subpoena for document production

where the subpoena requires “disclosure of privileged or other protected matters, if no

exception or waiver applies.” Fed.R.Civ.P. 45(d)(3)(A)(iii) (“Rule 45(d)(3)(A)(iii)). “‘A

party ordinarily lacks standing to quash a [Rule 45] subpoena directed at a non-party

unless the party is seeking to protect a personal privilege or right.’” United States ex rel.

Ortiz v. Mount Sinai Hospital, 169 F.Supp.3d 2016) (quoting Nova Products, Inc. v.

Kisma Video, Inc., 220 F.R.D. 238, 241 (S.D.N.Y. 2004), and citing other authorities)

(bracketed material added).6 Rule 26(b)(3)(A) protects “documents . . . prepared in

anticipation of litigation . . . by or for another party or its representative (including the

other party’s attorney, consultant, surety, indemnitor, insurers, or agent).” (parentheses

in original). Such documents are nevertheless discoverable if relevant under

Fed.R.Civ.P. 26(b)(1) (material subject to discovery if relevant and proportional to any

party’s claim or defense) where the requesting party demonstrates a substantial need

for the materials in order to “prepare its case and cannot, without undue hardship,

obtain their substantial equivalent by other means.” Fed.R.Civ.P. 26(b)(3)(A)(i), (ii)

(“Rule 26(b)(3)(A)(__)”). Even if discovery is ordered, the court “must protect against

disclosure of the mental impressions, conclusions, opinions, or legal theories of a

party’s attorney . . . concerning the litigation.” Fed.R.Civ.P. 26(b)(3)(B) (“Rule


5
  § 33.13(c)[1] authorizes a “court of record” to release “clinical records” of certain patients described in
N.Y. Mental Hygiene Law § 33.13(a). A federal district court is not included among “courts of record” as
defined by N.Y. Jud. Law § 2.
6
  Unless otherwise indicated bracketed material added.

                                                      6
26(b)(3)(B)”). “‘[A]s used in Rule 26(b)(3)(A), ‘[i]n anticipation of litigation extends work-

product protection to documents which ‘in light of the nature of the document and the

factual situation in the particular case, the document can fairly be said to have been

prepared or obtained because of the prospect of litigation.’” United States v. Acquest

Transit LLC, 319 F.R.D. 83, 90 (W.D.N.Y. 2017) (quoting United States v. Adlman, 134

F.3d 1194, 1202 (2d Cir. 1998) (quoting Charles Adam Wright, Arthur R. Miller and

Richard L. Marcus, 8 FEDERAL PRACTICE & PROCEDURE § 2024, 343 (1994) (italics in

original, underlining added))) aff’d No. 09-CV-55 (Dkt. 255) (W.D.N.Y. Apr. 3, 2017).

Documents may also be subject to protection under Rule 26(b)(3)(A) even if “‘created to

assist with a business decision,’” id.; however, a document that was “‘prepared in the

ordinary course of business or that would have been created in essentially similar form

irrespective of the [anticipated or actual] litigation” is not within the scope of work-

product protection provided by Rule 26(b)(3)(A). Id. at 91 (underlining added). The

party asserting a privilege or work product protection under Rule 45(d)(3)(A)(iii) is

required to “describe the nature of the documents, communications, or things not so

produced in sufficient detail that the court and parties can assess the privilege [or

protection].” Baicker-McKee, Janssen, Corr, FEDERAL CIVIL RULES HANDBOOK (2019

Thomson-Reuters) at 1007-08 (citing authorities). See also Fed.R.Civ.P. 26(b)(5)(A)(ii)

(material claimed to be withheld under privilege or subject to work-product protection

required by “in a manner that will enable parties [and court] to assess the claim.”).

       In support of Defendants’ motion to quash, Defendants assert that Erie County

Attorney was “forced to respond to the preliminary conclusions” by the Commission’s

Medical Review Board regarding the circumstances and cause of Cummings’ death



                                               7
following her detention at the Holding Center. Dkt. 35-2 at 7. Defendants also assert

that the County Attorney’s required response to the Commission’s Medical Review

Board’s investigation and Preliminary Report included an Assistant Erie County

attorney’s “mental impressions, conclusions and opinion” regarding the Commission’s

investigation of Cummings’ death. Id.7

        In Plaintiff’s response, Plaintiff contends Defendants have failed to meet

Defendants’ burden to establish work-product protection attaches to the Report, Dkt. 39-

3 at 3 (citing In re Grand Jury Subpoenas Dated March 19, 2002 and August 2, 2002,

318 F.3d 379, 384 (2d Cir. 2003) (quoting United States v. Nixon, 418 U.S. 683,

710(1974)) and that Defendants also fail to cite any provision of state law granting

Defendants standing to object to Plaintiff’s subpoena, an issue the court need not

address as standing to challenge a Rule 45 subpoena is one of federal, not state, law.

Plaintiff also maintains substantial relevant information is likely to be included in the

Commission’s Final Report that would not appear in Cummings’ medical records

maintained by the Erie County Sheriff’s Office concerning Cummings’ detention, and

available for discovery including documentation of Cummings’ “cries for help” while in

custody and indicative of her need for immediate medical assistance to which

Defendants allegedly ignored and failed to respond. Dkt. 39-3 at 4. Plaintiff also

contends that even assuming the requested documents include the County Attorney’s



7
   In Defendants’ Reply (Dkt. 42), Defendants also assert the motion to quash is warranted because of
the “privacy concerns of the [Defendant] officers” in this action. Id. at 2. However, a careful reading of
Defendants’ motion papers reveals that Defendants did not assert any such “privacy concerns” in support
of the motion; accordingly, the court need not address this assertion. See Ruggerio v. Warner-Lambert
Co., 424 F.3d 249, 252 (2d Cir. 2005) (citing Bayway Ref. v. Oxygenated Mktg. & Trading, 215 F.3d 219,
226 (2d Cir. 2000) (reviewing for abuse of discretion district court’s decision to rely on evidence submitted
with moving party’s reply papers)). Defendants also fail to provide any explanation describing the nature
of such “privacy concerns.”

                                                      8
work-product, the submission of this material by the County Attorney to the

Commission, a non-party government agency, waives any work-product protection that

may otherwise have attached to the documents. Dkt. 39-3 at 10 (citing Info. Resources

v. Dun & Broadstreet Corp., 999 F.Supp. 591, 593 (S.D.N.Y. 1998) (submissions to U.S.

and Canadian anti-trust agencies to “foster actions” against defendants waived work-

product protection) (“Info. Resources”); D’Ippolito v. Cities Serv. Co., 39 F.R.D. 610,

(S.D.N.Y. 1965) (disclosure of plaintiff’s exhibit to anti-trust division of U.S. Justice

Department constituted waiver of plaintiff’s asserted work-product protection)

(“D’Ippolito”). According to Plaintiff, submission to the Commission of documents

prepared by the County Attorney, contrary to Defendants’ assertion, was voluntary. Dkt.

39-3 at 11. In their reply, Defendants do not further address this issue. See Dkt. 42

(passim).

       Here, there was no timely objection to Defendants’ Rule 45 subpoena based on

work-product or any privilege filed by the Commission; in fact, the only communication

submitted to the court from the Commission was the June 25, 2019 Letter which

included a CD containing copies of the requested documents for the court’s review

under § 33.13(c)[1] (Dkt. 39-2 at 1). In this letter, the Commission stated that, subject to

the court’s review under § 33.13(c)(1), the Commission had “no further objection” to the

court’s order directing disclosure to Plaintiff. Id. Defendants have also failed to provide

the court with any description of the material included in the Commission’s file on

Cummings and its redacted Report which Defendants claim constitutes work-product as

required, see Rule 26(b)(5)(A); see Samad Bros., Inc. v. Bokara Rug Co. Inc., 2010 WL

5094344, at *3 (S.D.N.Y. Nov. 30, 2010) (denying motion to quash because movant,



                                               9
inter alia, failed to sufficiently describe or identify documents withheld based on

asserted attorney work-product doctrine), as is Defendants’ burden. See, supra, at 7.

The court’s review of the Commission’s redacted Final Report provided by Plaintiff, Dkt.

39-1, indicates four unredacted references to information that had been submitted to the

Commission by the Erie County Attorney in response to the Commission’s Preliminary

Report. See Dkt. 39-1 at 9, 10, 27 and 28. A fair reading shows these entries relate to

(1) policies for a jail interdisciplinary team meeting in the case of an inmate’s refusal of

medication (p. 9); (2) physical aspects of plumbing in Cummings’ cell (p. 9); (3) a

Holding Center policy regarding medical monitoring of an inmate’s meals (p. 27); and

(4) whether Cummings received the minimum number of showers required for a

detainee under New York state regulations (p. 28).

          It is not readily apparent how such information could represent attorney mental

impressions, legal theories and the like as protectable work-product, and the court

therefore finds it is equally difficult to conceive that any such protectable work-product is

in fact present in any of the fully redacted paragraphs of the Report.8 Significantly,

Defendants fail to assert that such is the case. Defendants have not, moreover,

proffered, under seal, copies of the alleged work-product material for in camera review,

nor have Defendants offered to do so. Of course, having received the Final Report,

unredacted, from the Commission the Defendants, unlike the court, are in a position to

know whether possible work-product appears in the Report’s redacted paragraphs as

submitted to the court, but Defendants have notably failed to make any attempt to

demonstrate such material in fact is present within any of the disputed documents. The



8
    See Dkt. 39-1 ¶¶ 4-8, 10, 13, 15 19, 33, 37, 38, 43, 46, 52, 57, 64-66, 67, 70, 71, 73.

                                                       10
court is therefore unable to accept Defendants’ ipse dixit, Dkt. 35-1 ¶ 5(e), that the

documents contain work-product. Further, Defendants also fail to point to any

threatened litigation by the Commission or any other entity or person against

Defendants at the time such putative work-product, as referenced either in the

Preliminary Report or the documentation on which such report relied (as well as the

Final Report), was produced and submitted to the Commission by the County Attorney

in response to the Commission’s Preliminary Report, a prerequisite to any work-product

protection. See Rule 26(b)(3)(A) (only documents created in anticipation of litigation

protected as work-product); compare Acquest Transit LLC, 319 F.R.D. at 91-93 (agency

(EPA) confronted with defendant’s refusal to permit inspection of defendant’s land in

connection with suspected Clean Water Act violations agency reasonably contemplated

expected administrative litigation would be required to enforce such access supporting

extending work-product protection to subsequent communications with agency counsel

and documents created at agency counsel’s request). Additionally, as discussed, the

relevant provisions of the New York Correction Law, describing the Commission’s

functions and powers, do not purport to authorize the Commission to commence any

litigation even in connection with, as in this case, an adverse finding of a correctional

facility’s responsibility for an inmate’s death. See, supra, at 2 n. 1. Although the Report

recommends the U.S. Department of Justice Civil Rights Division investigate the

Cummings matter, Dkt. 39-1 at 32, Defendants do not assert such recommendation

constitutes anticipated litigation for the purposes of Rule 26(b)(3)(A). Even assuming,

despite Defendants’ failure to demonstrate what the County Attorney submitted to the

Commission in fact constitutes work-product, by submitting the documents voluntarily to



                                             11
the Commission Defendants have waived the protection. See Info. Resources, Inc.,

999 F.Supp. at 592 (waiver of work-product protection occurred where materials

submitted to government agencies to “stimulate beneficial official action”); D’Ippolito, 39

F.R.D. at 610 (voluntary disclosure of exhibit to federal agency not a party, or based on

a joint-defense relationship with plaintiff’s counsel, waives work-product protections);

see also Costabile v. Westchester, NY, 254 F.R.D. 160, 165 (S.D.N.Y. 2008)

(recognizing that voluntary disclosure waives work-product privilege where report is

disclosed to an agency – EEOC – whose interests are not aligned with those of

disclosing party

       The context of Defendants’ submission, responsive to the Commission’s manifest

intention to accuse the Holding Center and Defendants of serious neglect relating to

Cummings’ tragic death as revealed by the Preliminary Report to which the County

Attorney responded, supports that the submitted materials at issue were no doubt

intended to persuade the Commission to make findings regarding Cummings’ death

more favorable to the Holding Center and, by implication, Defendants, similar to the

rationale in Info Resources and D’Ippolito which the court in those cases determined

was a sufficient reason to conclude plaintiffs had voluntarily waived any potential work-

product protection. Defendants cite to no provision of the New York Correction Law

relevant to the Commission or its Review Board which requires a local correctional

facility like the Holding Center to respond to a preliminary report by the Commission

concerning an inmate or pretrial detainee’s death, in connection with the deceased’s

custody and the court’s review of the relevant New York statutory provisions and New

York caselaw pertaining to the Commission and Review Board reveals none. Notably,



                                            12
in Defendants’ Reply, Defendants state they “have not waived the Attorney-Work

Product privilege associated with” the Erie County Attorney’s response to the

Commission Preliminary Report, Dkt. 41 ¶ 8, yet fail to cite to any authority supporting,

on this record, such assertion. Accordingly, the court finds Defendants have failed to

sufficiently demonstrate, as is Defendants’ burden, that any work-product created by the

Erie County Attorney requiring protection under Rule 26(b)(3)(A) exists in any of the

materials upon which the Report is based as requested by the Plaintiff’s subpoena.

Defendants also have failed to show, even assuming, arguendo, it existed, that such

protection was not waived by Defendants and by the Erie County Attorney’s voluntarily

submitting the requested materials to the Commission and its Review Board. For these

reasons, Defendants lack standing to object to the subpoena based on undue

burdensomeness and relevancy, and there is no merit in Defendants’ assertion of work-

product protection.



                                     CONCLUSION

      Based on the foregoing, Defendants’ motion (Dkt. 35) is DENIED.

SO ORDERED.
                                              /s/ Leslie G. Foschio
                                         ________________________________
                                                  LESLIE G. FOSCHIO
                                         UNITED STATES MAGISTRATE JUDGE

Dated: August 8, 2019
       Buffalo, New York




                                            13
